Citation Nr: 0204852	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  00-14 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
herniated disc L2-3 with osteoarthritis, lumbar facets, on 
appeal since the grant of service connection.  

2.  Entitlement to a rating in excess of 30 percent for 
obsessive compulsive disorder, on appeal since the grant of 
service connection

REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from November 1996 to 
January 1999.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted service connection for herniated 
disc L2-3 with osteoarthritis, lumbar facets, and assigned a 
20 percent rating effective from January 8, 1999; by the same 
rating decision, the RO granted service connection for 
specific phobia, situational type, and assigned a 10 percent 
rating effective from January 8, 1999.
 
The veteran testified at the RO before a local hearing 
officer in November 2000.  By a January 2001 rating decision, 
the RO increased the rating for herniated disc L2-3 with 
osteoarthritis, lumbar facets, to 60 percent, effective from 
January 8, 1999, and increased the rating for the service-
connected psychiatric disability (now redesignated as 
obsessive compulsive disorder) to 30 percent, effective from 
January 8, 1999.  

This case was advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001).


FINDINGS OF FACT

1.  By a September 1999 rating decision, the RO granted 
service connection for herniated disc L2-3 with 
osteoarthritis, lumbar facets, and assigned a 20 percent 
rating effective from January 8, 1999; by the same rating 
decision, the RO granted service connection for specific 
phobia, situational type, and assigned a 10 percent rating 
effective from January 8, 1999. 

2.  In July 2000, the veteran perfected his appeals 
concerning the ratings assigned for his service-connected 
back and psychiatric disabilities. 

3.  By a January 2001 rating decision, the RO increased the 
rating for herniated disc L2-3 with osteoarthritis, lumbar 
facets, to 60 percent, effective from January 8, 1999, and 
increased the rating for the service-connected psychiatric 
disability (now redesignated as obsessive compulsive 
disorder) to 30 percent, effective from January 8, 1999.  

4.  In a written memorandum signed by the veteran, dated in 
February 2002, and associated with the claims file in May 
2002, the veteran indicated that he wanted to withdraw his 
appeals. 

5.  The veteran's request to withdraw his appeals was 
received by the Board prior to the promulgation of a 
decision.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement 
to a rating in excess of 60 percent for herniated disc L2-3 
with osteoarthritis, lumbar facets, on appeal since the grant 
of service connection, have been met and the veteran's appeal 
is dismissed.  38 U.S.C.A. § 7105 (d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204 (b),(c) (2001).

2.  The criteria for withdrawal of the issue of entitlement 
to a rating in excess of 30 percent for obsessive compulsive 
disorder, on appeal since the grant of service connection, 
have been met and the veteran's appeal is dismissed.  
38 U.S.C.A. § 7105 (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204 (b),(c) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a September 1999 rating decision, the RO granted service 
connection for herniated disc L2-3 with osteoarthritis, 
lumbar facets, and assigned a 20 percent rating effective 
from January 8, 1999; by the same rating decision, the RO 
granted service connection for specific phobia, situational 
type, and assigned a 10 percent rating effective from January 
8, 1999. 

In July 2000, the veteran perfected his appeals concerning 
the ratings assigned for his service-connected back and 
psychiatric disabilities.  

By a January 2001 rating decision, the RO increased the 
rating for herniated disc L2-3 with osteoarthritis, lumbar 
facets, to 60 percent, effective from January 8, 1999, and 
increased the rating for the service-connected psychiatric 
disability (now redesignated as obsessive compulsive 
disorder) to 30 percent, effective from January 8, 1999.  

In a written memorandum associated with the claims file in 
February 2002, the veteran requested that his appeals be 
withdrawn.  On a written statement signed by the veteran, 
dated in February 2002 and associated with the claims file on 
May 7, 2002, the following words were included: "The veteran 
no longer wants to pursue his appeal for evaluation of 
herniated disc, L2-3 with osteoarthritis, lumbar facets, and 
obsessive compulsive disorder."  Under these circumstances, 
the Board construes the veteran's signed statement as a 
request to withdraw his appeals.

Under applicable criteria, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 
1991).  A substantive appeal may be withdrawn in writing at 
any time prior to the promulgation of a decision by the 
Board.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  Withdrawal 
may be made by the appellant or by his representative, except 
that a representative may not withdraw a substantive appeal 
that was personally filed by the appellant without the 
express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (2001).  

In this case, prior to the promulgation of a decision by the 
Board, the veteran expressly withdrew his claims on appeal.  
As a result of the withdrawal, no 
allegations of error of fact or law remain before the Board 
for consideration.  Consequently, the veteran's appeals are 
dismissed without prejudice.  


ORDER

The issue concerning entitlement to a rating in excess of 60 
percent for herniated disc L2-3 with osteoarthritis, lumbar 
facets, on appeal since the grant of service connection, is 
dismissed.  

The issue concerning entitlement to a rating in excess of 30 
percent for obsessive compulsive disorder, on appeal since 
the grant of service connection, is dismissed.  



		
J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

